           Case 1:20-cv-00904-JLT Document 30 Filed 11/02/20 Page 1 of 2


1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   JOEL JAMES CLOUD,                              )   Case No.: 1:20-cv-00904-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER CONSTRUING ANSWER TO PETITION
                                                    )   IN PART AS MOTION TO AMEND TO NAME
13          v.                                      )   PROPER RESPONDENT
                                                    )
14   WARDEN OF CSP/LOS ANGELES
                                                    )   ORDER GRANTING MOTION TO AMEND AND
     COUNTY,
15                                                  )   DIRECTING CLERK OF COURT TO CHANGE
                                                    )   NAME OF RESPONDENT
                    Respondent.                     )
16
                                                    )   ORDER DENYING PETITIONER’S MOTION TO
17                                                  )   AMEND AS MOOT (Doc. 27)
                                                    )
18
19          On September 21, 2020, Respondent filed an answer in which Respondent notes that the

20   correct respondent in this case is Raybon Johnson, Warden, who has custody of Petitioner at the

21   California State Prison, Los Angeles County. (Doc. 24 at 1, n.1.) The Court will construe this as a

22   motion to amend to name the proper respondent and grant the motion. Because it appears Raybon

23   Johnson, Warden is a proper party (Rule 2(a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v.

24   Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th

25   Cir. 1994)), the Clerk of Court is DIRECTED to change the name of the Respondent to Raybon

26   Johnson, Warden.

27          Petitioner subsequently filed a motion to amend, stating that he has moved to another

28   institution and seeking to name the new warden to serve as a respondent. (Doc. 27.) Because the Court

                                                        1
           Case 1:20-cv-00904-JLT Document 30 Filed 11/02/20 Page 2 of 2


1    is directing the Clerk to update the name of the respondent, Petitioner’s motion to amend is MOOT.

2
3    IT IS SO ORDERED.

4       Dated:    November 1, 2020                           /s/ Jennifer L. Thurston
5                                                    UNITED STATES MAGISTRATE JUDGE

6

7
8
9
10

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                       2
